Title: From Alexander Hamilton to James McHenry, 28 August 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Aug 28 1799

It would appear from the representations of G Wilkinson that the number of officers of the four old Regiments who have reported themselves to me pursuant to your notification bear no comparison to the number actually absent. The case seems to require some more decisive measure.
I submit whether it will not be expedient for you to signify in the public papers throughout the States that all Officers of the first second third and fourth Regiments of Infantry and of the first Regiment of Artillery who are absent from their corps from whatever cause are as soon as possible to report themselves to the Secy of War liable to render an account for any unnecessary delay and that all such of them who do not so report themselves within 4 months from the date of the notification will be presumed to have resigned their commissions.
The measure is a strong one but the protracted absence of these officers is intolerable. A remedy is essential & to be effectual it must be strong.
With great respect &
Js McHenry Esq
